PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Neuberger, Wolfgang
Application No. 13/574,476
Filed: 20 Jul 2012
For: DEVICE AND METHOD FOR VESSEL TREATMENT
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed July 02, 2021 caption “PETITION TO ACCEPT UNINTENTIONALLY DELAYED PAMENT OF ISSUE FEE IN A PATENT Under 37 CFR 1-17(m)” which is being treated under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely pay the issue fee in response to the Notice of Allowance and Fee(s) Due (Notice) mailed on July 20, 2020, which set a statutory period for reply of three months.  Accordingly, the application became abandoned on October 21, 2020.  A Notice of Abandonment was mailed on November 2, 2020.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) the issue fee in the amount of $500.00; (2) the petition fee of $1050.00; and (3) an adequate statement of unintentional delay. 

37 CFR 1.137(b)(4) requires a statement that “the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.” Since the statement appearing in the petition varies from the language required by 37 CFR 1.137(b)(4), the statement is being construed as the required statement. Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.



This application is being forwarded to the Office of Data Management for processing into a patent.  



/JOANNE L BURKE/Lead Paralegal Specialist, OPET